Action to recover damages for personal injuries caused by the alleged negligence of defendant. Plaintiff was in the employ of the Jordan Lumber Company and with three other men was engaged in loading box shooks from a storehouse into a box car standing on a side track by the storehouse. It became necessary for the defendant to^ move that box car temporarily to facilitate the shifting and placing of other cars in that immediate vicinity. The box car was at the time partly loaded with the shooks, and the plaintiff with hist.co-laborers remained in the car to keep the shooks in place while the car was being moved. As the car was being so moved, and was passing between two coal pockets or sheds constructed beside the track, its side door struck a post or beam standing beside and leaning toward the track whereby the door was suddenly closed and the plaintiff’s head was caught between the door and the jamb, as he stood at the door looking out, causing him the injuries complained of. Plea, general issue. The presiding Justice directed a verdict for the defendant, and the plaintiff excepted to such direction. Exceptions sustained.